COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  JORGE MARIN,                                      §               No. 08-21-00157-CR

                         Appellant,                 §                  Appeal from the

  v.                                                §                143rd District Court

  THE STATE OF TEXAS,                               §             of Reeves County, Texas

                          State.                    §             (TC# 18-10-08353-CRR)

                                               §
                                             ORDER

        The reporter’s record was due to be filed on October 12, 2021. On October 20, 2021 and
November 8, 2021, Linda Lester, Substitute Court Reporter for the 143rd District Court of
Reeves County, advised the Court that she has not received arrangement for the reporter’s
record.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of
Reeves County, Texas, on or before November 29, 2021. The District Clerk shall prepare and
forward a supplemental clerk’s record containing the trial court’s findings and forward the same
to this Court on or before December 9, 2021. Further, the trial court’s reporter shall prepare, certify,
and file the record of the trial court proceedings with this Court on or before December 9, 2021.

       IT IS SO ORDERED this 9th day of November, 2021.

                                                        PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.